
	
		III
		111th CONGRESS
		1st Session
		S. RES. 493
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2010
			Ms. Murkowski (for
			 herself, Mr. Akaka,
			 Mr. Begich, Mrs. Gillibrand, Mrs.
			 Lincoln, Mrs. Murray,
			 Ms. Mikulski, Mr. Bayh, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Udall of Colorado,
			 Ms. Stabenow, Mr. Bingaman, Mrs.
			 Hagan, Mr. Nelson of
			 Nebraska, Mr. Menendez,
			 Mr. Lieberman, Ms. Collins, Mr.
			 Gregg, Mr. LeMieux,
			 Mr. Burr, Mr.
			 Cochran, Mr. Cardin,
			 Ms. Klobuchar, Mr. Isakson, Mrs.
			 Feinstein, and Mr. Dodd)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating April 23 through 25, 2010, as
		  Global Youth Service Days.
	
	
		Whereas Global Youth Service Days is an annual campaign
			 that celebrates and mobilizes the millions of children and youths who improve
			 their communities each day through community service and service-learning
			 programs;
		Whereas the goals of Global Youth Service Days are—
			(1)to mobilize and
			 support young people to identify and address the needs of their communities,
			 schools, and organizations; and
			(2)to provide
			 opportunities for—
				(A)youth engagement;
			 and
				(B)the public, the
			 media, and policymakers to recognize and raise awareness of young people as
			 assets and resources;
				Whereas Global Youth Service Days, a program of Youth
			 Service America, is the largest service event in the world and the only service
			 event dedicated to youth engagement;
		Whereas, in 2010, Global Youth Service Days is being
			 observed for the 22nd consecutive year in the United States and, in more than
			 100 countries, for the 11th year globally;
		Whereas Global Youth Service Days engages millions of
			 young people worldwide with the support of more than 200 national and
			 international partners, 85 State and local lead agencies, and thousands of
			 local partners;
		Whereas high quality community service and
			 service-learning programs—
			(1)increase the
			 academic engagement and achievement of young people;
			(2)prepare young
			 people for the workforce; and
			(3)provide young
			 people with the skills necessary to achieve success in the 21st century;
			Whereas community service and service-learning programs
			 provide opportunities for young people to apply their knowledge, idealism,
			 energy, creativity, and unique perspectives to solving critical issues,
			 including health, childhood obesity, education, illiteracy, poverty, hunger,
			 the environment, violence, and natural disasters;
		Whereas Global Youth Service Days is an opportunity for
			 citizen diplomacy that increases intercultural understanding and promotes the
			 sense that youths are global citizens, as evidenced by the growing number of
			 projects that involve youths working collaboratively across borders to address
			 global issues;
		Whereas thousands of participants in schools and
			 community-based organizations are planning Global Youth Service Days activities
			 as a part of Semester of Service, a program that includes the Martin Luther
			 King, Jr. Day of Service, in which young people spend the semester addressing
			 meaningful community needs connected to intentional learning goals or academic
			 standards over at least 70 hours;
		Whereas thousands of youth volunteers learn, create, and
			 implement innovative solutions to global issues on Global Youth Service Days
			 through “Get Ur Good On,” an online network of youths supporting each other in
			 the mission to do good works in their communities;
		Whereas Global Youth Service Days provides young children,
			 teenagers, and young adults with an opportunity to contribute their abilities
			 and talents as active citizens and community leaders;
		Whereas Global Youth Service Days provides schools,
			 community organizations, faith-based organizations, government agencies,
			 businesses, and families with an opportunity to engage youths as leaders and
			 problem solvers; and
		Whereas section 198(g) of the National and Community
			 Service Act of 1990 (42 U.S.C. 12653(g)) recognizes Global Youth Service Days
			 as national days of service and calls on the Corporation for National and
			 Community Service, other Federal agencies and departments, and the President of
			 the United States to recognize and support youth-led activities on the
			 designated days: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 commends the significant contributions of the youths of the United States and
			 encourages the cultivation of a civic bond between young people dedicated to
			 serving their neighbors, their communities, and the Nation;
			(2)designates April
			 23 through 25, 2010, as Global Youth Service Days; and
			(3)calls on the
			 people of the United States to observe Global Youth Service Days by—
				(A)encouraging
			 youths to participate in community service and service-learning
			 projects;
				(B)recognizing the
			 volunteer efforts of the young people of the United States throughout the year;
			 and
				(C)supporting the
			 volunteer efforts of young people and engaging young people in meaningful
			 community service, service-learning, and decision-making opportunities, as an
			 investment in the future of the United States.
				
